November 30, 2015




Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-15-00302-CR
    Trial Court Cause No. D-1-DC-13-900252
    George DeLaCruz v. State of Texas


Dear Mr. Kyle,

This is my fourth request for extension in the above-entitled cause, and I would respectfully
request a final 30-day extension. I have been on a 30-day leave in order to enable me to
focus solely on my outstanding appellate records. I have filed one five volume record with the
First Court of Appeals, One five volume record with the Third Court of Appeals and one small
three volume record with the Third Court of Appeals in the last three weeks. I currently have
the above-entitled cause on appeal, which is extremely voluminous. It is approximately 35
Volumes long. I also have the records COA No. 03-15-000424-CR, COA No. 03-15-00066, COA
No. 03-15-00306 all which are due on the exact same date. Due to the circumstances, I would
respectfully request until December 30, 2015.

Thank you for your time, patience, and attention to this matter. If you have any questions,
please feel free to call me at 512-854-9315 or by email at Kimberly.lee@traviscountytx.gov.


Sincerely,

Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315